Citation Nr: 1747127	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  11-23 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel






INTRODUCTION

The Veteran had active duty service from January 1966 to January 1968.  For his meritorious service, the Veteran was awarded (among other decorations) the Navy Unit Commendation Ribbon.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In June 2011 and October 2016, the Board remanded the case for further development.  

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should include review of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets any further delay, the Board finds additional development is warranted before a decision may be rendered on this issue.

The Veteran seeks service connection for prostate cancer, to include exposure to herbicides.  The Board previously remanded this issue to obtain available information regarding the carriage of Agent Orange on the U.S.S. Constellation and U.S.S. Ranger.  In an April 2009 letter, the Veteran stated that during the performance of his assignments, that included unloading bombs, supplies and washing aircrafts, that he was exposed to an oily rust which he believes was Agent Orange.  The Veteran reported that the residue covered his hands and clothes from head to foot and that he was not provided any gloves, safety goggles, or any other type of safety equipment.  The Veteran also indicated that Agent Orange was brought aboard his ship for desalinization and that he was exposed to it.  The National Archives and Records Administration reported that the U.S. Air Force was responsible for the use of Agent Orange during the Vietnam War in Operation Ranch Hand.  According to information provided by JSRRC, Agent Orange was sent directly from Gulfport, Mississippi to the Republic of Vietnam via Merchant Marine vessels, and the use of Agent Orange in the Republic of Vietnam was suspended in April 1970.

Additionally, the Veteran submitted an article regarding veterans who served on vessels in close proximity to land in Vietnam that were entitled to disability compensation based on exposure to Agent Orange during the Vietnam Era.

Generally, herbicide exposure may be presumed for veterans who had active service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116 (f) (West 2014); 38 C.F.R. § 3.307 (a)(6)(iii) (2016).  In the case of certain herbicide exposed veterans, 38 C.F.R. 
§ 3.309 (e) provides for presumptive service connection for certain listed diseases, including prostate cancer. 

"'Service in the Republic of Vietnam' includes service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307 (a)(6)(iii) (2016).  It is also generally considered as including service in the inland waterways or "brown waters" of Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008); Gray v. McDonald, 27 Vet. App. 313, 321 (2015); Training Letter 10-06; Notice, Department of Veterans Affairs, Presumption of Exposure to Herbicides for Blue Water Navy Vietnam Veterans Not Supported, 77 Fed. Reg. 76170 (Dec. 19, 2012). 

The Manual (M21-1) directs that if the status of a particular body of water is not clear, the claim should be submitted to the Compensation Service for administrative review.  See M21-1, IV.ii.1.H.2.c. (last updated March 3, 2017).

However, if service connection on a presumptive basis is not warranted for the Veteran's prostate cancer, the Veteran is not precluded from establishing service connection on the basis of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Therefore, direct service connection should also be considered.

Accordingly, the case is REMANDED for the following action:

1.  Submit the claim to the Director of the Compensation Service to determine whether it is at least as likely as not that the U.S.S Constellation (CVA-64), during the period of May 1966 to December 1966 and the U.S.S. Ranger (CVA-61), during the period of September 1967 and January 1968 may be considered to have operated in the "inland waters" of Vietnam during the specified periods.  The Board notes the Command History of the U.S.S. Constellation that lists the ship's tour of duty off the coast of Vietnam from June 15 1966 to November 9, 1966.  Additionally, the Board notes the Veteran's April 2009 letter, where the Veteran indicates serving in squadron RVAH-6, between January 1966 to January 1968 and spending most of that time in the "Tonkin Gulf" off the coast of the Republic of Vietnam.

Please note that the question posed does not involve whether the Veteran ever went ashore, as the Veteran does not contend having gone ashore on leave.

If the complexity of the case so warrants, the case should be referred to the Chief of Public Health and Environmental Hazards Officer for that opinion.

All findings, conclusions, and supporting rationale should be set forth in the response.

If the Director of the Compensation Service or, if necessary, the Chief of Public Health and Environmental Hazards Officer, determines that neither ship operated in "inland waters" during the relevant period or is unable to make such a determination, then the theory of direct service connection must be considered.

2.	Ask the Veteran to identify all sources of treatment that he has received for his prostate cancer, specifically, any records related to his prostate surgery in 2000 and to provide any releases necessary for VA to secure records of such treatment or evaluation.  Allow a reasonable time for response.  The RO/AMC should obtain copies of the complete records of all such treatment and evaluation from all identified sources.

3.	Schedule the Veteran for an examination by an appropriate VA medical professional.  The examination should not take place until steps 1, and 2 have been accomplished.  The examiner must review the Veteran's claims file and conduct any necessary testing.  The examiner is to give consideration to the Veteran's statements regarding the performance of his assignments on the U.S.S. Constellation and U.S.S. Ranger.  

a. Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's prostate cancer is the result of a disease or injury in active service, had its onset in such service, or is the result of exposure to herbicides during active duty service.  

b. The examiner must explain the rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

c. The Veteran is competent to report symptoms and observable history.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

The absence of evidence of treatment for prostate symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the requested opinion cannot be provided without resorting to speculation, the examiner is required to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3.	The RO or the AMC should undertake any other indicated or necessary development.

4.	Then, readjudicate the claim.  If the benefits sought on appeal remain denied, the RO should furnish the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


